Citation Nr: 1127295	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter is on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Unfortunately, in this case, another remand is required.  

In its September 2010 Remand, the Board instructed the following:

1.  Acquire any treatment records pertaining to the Veteran's hearing loss from the VA Medical Center in Evansville, Indiana, for the period from 1980 to 1989.

Next, after obtaining the Veteran's authorization, acquire any private treatment he has received for his hearing loss since he left active duty.  Particular attention should be given to any treatment he received from Mercy Hospital in Owensboro, Kentucky, from 1975-1978.

The post-Remand development indicates that the RO contacted the VA Medical Center in Marion, Indiana, who replied that they had no treatment records on file.  
The RO also sent a letter to the Veteran in October 2010 requesting that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information, in order to obtain the private treatment records from Mercy Hospital.  

After the Veteran did not respond to this request, the RO issued a new supplemental statement of the case in March 2011, denying the claim on the basis that there was "no medical evidence so show" that the Veteran's bilateral hearing loss was due to active duty service.  

However, as was explained in the Board's September 2010 Remand, the Veteran submitted a signed authorization for the release of treatment records from Mercy Hospital.  See Remand, September 16, 2010 at p. 10.  This VA Form 21-4142 was of record and was dated in May 2010.  Thus, on its return to the RO/AMC, the authorization was less than 180 days old and therefore still valid.  The RO/AMC should have used the executed VA Form 21-4142 and requested the treatment records from Mercy Hospital.  VA failed in its duty to assist by not requesting the records.  See 38 C.F.R. § 3.159.

However, unfortunately, that VA Form 21-4142 is no longer valid.  A letter should be sent to the Veteran explaining that he needs to complete and sign a new VA Form 21-4142 to allow VA to request his records from Mercy Hospital.

Accordingly, the case is REMANDED for the following action:

1. Acquire any treatment records that may be available from the VA Medical Centers in Evansville, Indiana, and St. Louis, Missouri, since May 2008.

2.  Send a letter to the Veteran clarifying the need for him to complete and sign an authorization form (VA Form 21-4142) to allow VA to request his records from Mercy Hospital.  The RO/AMC should explain that his previously executed release is no longer valid.  He should also be asked to identify all VA and non-VA health care providers that have treated him for his hearing loss since service.  

After obtaining the Veteran's authorization, acquire any identified private treatment records.  Particular attention should again be given to any treatment he received from Mercy Hospital in Owensboro, Kentucky, from 1975-1978.  

3. If and only if this development yields any additional treatment records, the claims file should be returned to the VA examiner who provided an opinion in May 2008.  There, the examiner should be asked as to whether the new evidence alters the opinion he provided previously.  A new VA examination is not required unless deemed necessary by the examiner or a new examiner if the current examiner is no longer available.

4. After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


